DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending in the application.
Applicant filed the instant application on April 4, 2018, with two sets of claims.  The claims were identical except that one set of claims skipped Claim 17 and went to Claim 18.  The other set of claims numbered the Claims 1-17.  In the interest of compact prosecution, Claims 1-17 are being prosecuted.
Applicant indicated continuation-in-part relationships between the instant application and three utility applications (U.S. Serial Nos. 15/194,441, 15/166,231, and 15/200,697) and between the instant application and four design applications (U.S. Serial Nos. 29/564,197, 29/564,255, 29/564,262, and 29/564,270).  None of the referenced applications disclose a system comprising at least an outside filter and an inside cartridge installed on a filter head within an appliance; or a method of installing the same.  As such, the instant application’s claims have a priority date of when the instant application was filed, i.e. April 4, 2018.
 
Status of Specification and Drawings
Applicant filed the instant application on April 4, 2018, with two identical Abstracts; a set of Drawings and a set of amended Drawings; and an Original Specification and a Substitute Specification.  The substantive amendment to the Drawings appears to be the addition of Figure 32, with the remaining amendments being editorial.  The substantive amendment to the Original Specification appears to be the two paragraphs (identified in the Substitute Specification as Paragraphs [1045] and [1140]) referencing Figure 32, with the remaining amendments being editorial.  Going forward, the Substitute Disclosure, as filed, will be referred to and will include the Abstract, Drawings as amended, the Substitute Specification, and Original Claims 1-17.  The U.S. publication (US-20180221794-A1, Aug. 9, 2018) is the Substitute Disclosure.

Response to Arguments
Regarding the rejections under § 102 – Applicant's arguments filed Dec. 30, 2020 have been fully considered but they are not persuasive.
Claim 1 is anticipated by Buchstab et al. (see Rejection for Claim 1 below).  Claim 1 follows.
Claim 1.  A system comprising:
at least an outside filter that is for installing outside of an appliance, effective for removing heavy metals from water; and
an inside cartridge for installing on a filter head that is within the appliance;
the inside cartridge, when installed on the filter head, forming a seal that stops water leakage from the filter head,
wherein the inside cartridge does not contain filter elements.

Applicant argues that Buchstab et al. does not disclose the Claim 1 limitations of:
an inside cartridge . . . 
wherein the inside cartridge does not contain filter elements,

because, “Paragraph [0014] of Buchstab et al. indicates that a filter with adsorption filtering may be not required in the refrigeration device. However, in such case, paragraph [0015] of Buchstab et al. indicates that leaving the mounting location of the water filter 4 in the refrigeration device unoccupied may be an option. This means there's no inside cartridge installed, which is required by amended claim 1. . . . Paragraphs [0014]-[0016] of Buchstab et al. further proposes to fit a particle filter (the water filter 4) at this position.”  (See Applicant’s Remarks Pages 5-7)
These arguments are unpersuasive because, as Applicant points out, a filter element capable of “adsorption filtering may be not required in the refrigeration device” (see above paragraph for what Applicant points out).  Specifically, Buchstab et al. discloses:
[0014]  If the quality of the domestic water is so good that no adsorption filtering is necessary, or if an adsorption filter 27 is already connected in the domestic water system upstream of the refrigeration device, as shown in FIG. 1, a filter of this type is not required in the water supply line 5 of the refrigeration device itself. In such a case, instead of leaving the mounting location of the water filter 4 in the refrigeration device unoccupied, it is proposed to fit a particle filter at this position. . . . 

[0016]  A hollow cylindrical filter element 20 encloses the tube 15 inside the housing 14. The filter element 20 essentially consists of an inert, finely-porous material such as for instance a ceramic material which allows fine particles carried in the domestic water to penetrate the filter element and there to be deposited over a large volume. . . .

(See Buchstab et al. Figures 1-2 and [0015], line 1, and [0014]-[0016], emphasis added)

In other words, Buchstab et al. discloses that when the quality of domestic water does not require adsorption filtering, then the water filter 4 is left either “unoccupied” or occupied with filter elements to do “particle” filtering, see [0014], lines 1-8, where “particle” filtering is disclosed in [0016], lines 1-6.  When the water filter 4 is left “unoccupied,” then, with the claim language in bold-faced font:
wherein the inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1) does not contain filter elements.
Regarding Applicant’s argument that Buchstab et al.’s Paragraph [0015] can only be interpreted to mean “there’s no inside cartridge installed,” Applicant is mistaken.  Buchstab et al. clearly states (see [0014], lines 1-8, and Figures 1-2) that in the case where filtering “is not required” because “the quality of domestic water is so good,” the inside cartridge 13 can either be “unoccupied” or occupied by hollow cylindrical filter element 20, which filters “fine particles carried in the domestic water” (see [0016], lines 1-6).  In either case, the inside cartridge 13 is “screwed or locked into base 10,” as disclosed in Paragraph [0015], which Applicant is mistakenly interpreting.
These arguments are also unpersuasive because Buchstab et al. anticipates Claim 1, including the limitations under discussion.  (See Rejection for Claim 1 below)

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
 
Claim Rejections - 35 USC § 112
Claim 17 was cancelled, making the previous rejection under § 112(b) for indefiniteness moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11-16 are rejected under 35 U.S.C. 102 (a)(1) and/or 102 (a)(2) as being anticipated by Buchstab et al. (US-20090277823-A1, Nov. 12, 2009).
The claims are directed to a system.  The claim language is in bold-faced font.
Regarding Claims 1-2 and 11-15 – Buchstab et al. discloses a system (Figure 1, [0009]) comprising:
at least an outside filter (outside filter is upstream adsorption filter 27, [0013]-[0014]) that is for installing outside of an appliance (Figure 1 “refrigeration device” with body 1, [0011]), effective for removing heavy metals from water, when the upstream adsorption filter 27 is an “active carbon” adsorption filter (see [0005], and [0013]-[0014]) since active carbon adsorption filters inherently remove or “filter out from the water chlorine or other substances,” including the recited “heavy metals” (see Conclusion section below, LeBleu disclosing that active carbon adsorption filters inherently remove heavy metals); and
an inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1) for installing on a filter head (filter head including base area 3 “retainer” with base 10, see Figures 1-2 and [0015]) that is within the appliance, as shown in Figure 1;
the inside cartridge, when installed (see [0015]) on the filter head, forming a seal that stops water leakage from the filter head, because when “water flow in the line . . . become[s] leaky, so that water escapes in an uncontrolled manner,” this is undesirable to the user as disclosed at [0003]-[0004],
wherein the inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1) does not contain filter elements, when the inside cartridge is “unoccupied,” as disclosed at [0014], lines 1-8.  Details follow.
Buchstab et al. discloses:
[0014]  If the quality of the domestic water is so good that no adsorption filtering is necessary, or if an adsorption filter 27 is already connected in the domestic water system upstream of the refrigeration device, as shown in FIG. 1, a filter of this type is not required in the water supply line 5 of the refrigeration device itself. In such a case, instead of leaving the mounting location of the water filter 4 in the refrigeration device unoccupied, it is proposed to fit a particle filter at this position. . . . 

[0016]  A hollow cylindrical filter element 20 encloses the tube 15 inside the housing 14. The filter element 20 essentially consists of an inert, finely-porous material such as for instance a ceramic material which allows fine particles carried in the domestic water to penetrate the filter element and there to be deposited over a large volume. . . .

(See Buchstab et al. Figures 1-2 and [0015], line 1, and [0014]-[0016], emphasis added)

In other words, Buchstab et al. discloses that when the quality of domestic water does not require adsorption filtering, then the water filter 4 can either be “unoccupied” or occupied with filter elements to do “particle” filtering, see [0014], lines 1-8, where “particle” filtering is disclosed at [0016], lines 1-6.  When the water filter 4 is left “unoccupied,” then, 
the inside cartridge does not contain filter elements.
Additional Disclosures Include:
Claim 2 – Buchstab et al. discloses the system of Claim 1,
the outside filter (outside filter is upstream adsorption filter 27, [0013]-[0014]) being mounted outside of a refrigerator (Figure 1 “refrigeration device” with body 1, [0011]), as shown in Figure 1); and
the inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1, “wherein the inside cartridge does not contain filter elements,” see Rejection for Claim 1) being installed inside of the refrigerator downstream from the outside filter, i.e. the upstream adsorption filter 27, as shown in Figure 1.
Claim 11 – Buchstab et al. discloses the system of Claim 1 further comprising a filter head (filter head including base area 3 “retainer” with base 10, see Figures 1-2 and [0015]) configured for installing in the refrigerator (Figure 1 “refrigeration device” with body 1, [0011]), as shown in Figure 1), the filter head being configured to mate with the inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1, “wherein the inside cartridge does not contain filter elements,” see Rejection for Claim 1) via “a screw or bayonet” connection as taught at [0015].
Claim 12 – Buchstab et al. discloses the system of Claim 11, the filter head (filter head including base area 3 “retainer” with base 10, see Figures 1-2 and [0015]) further comprising: a manifold (manifold includes base 10, see Figure 2 and [0015]) having
an input port (input port of inlet connection 11) for connecting to an inlet connection (inlet connection is pipe 5, with stopcock 8, “connected to the domestic water system of the building,” see Figure 1 and [0012]), an output port (output port of outlet connection 12) for connecting to an outlet connection (outlet connection is to automatic icemaker 6, through valve 25; and outlet connection is to drinking water dispenser 7 through valve 26, see Figure 1 and [0012]), and a cavity (cavity in base 10 retaining water filter 4);
the input port being a first opening that opens into the cavity; and the output port being a second opening that opens into the cavity, as disclosed in Figures 1 and 2 and at [0014]-[0015].
Claim 13 –   Buchstab et al. discloses the system of Claim 12, the filter head (filter head including base area 3 “retainer” with base 10, see Figures 1-2 and [0015]) further comprising an input conduit (input conduit of inlet connection 11) that connects to the input port (input port of inlet connection 11), and an output conduit (output conduit of outlet connection 12) that connects to the output port (outlet port of outlet connection 12), as disclosed in Figure 2 and at [0015].
Claim 14 – Buchstab et al. discloses the system of Claim 12, the filter head (filter head including base area 3 “retainer” with base 10, see Figures 1-2 and [0015]) further comprising a manifold cover (base 10) that covers the cavity (cavity in base 10 retaining water filter 4), the manifold cover having an opening (opening to accept water filter 4 into the cavity, i.e. cavity in base 10 retaining water filter 4) configured for accepting the inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1, “wherein the inside cartridge does not contain filter elements,” see Rejection for Claim 1), as disclosed in Figures 1 and 2, and at [0015].
Claim 15 – Buchstab et al. discloses the system of Claim 12, the cavity (cavity in base 10 retaining water filter 4) having a shape that engages a neck (neck of water filter 4 shown in Figures 1 and 2, see [0015]) of the inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1, “wherein the inside cartridge does not contain filter elements,” see Rejection for Claim 1), such that the input port (input port of inlet connection 11) aligns with an input channel of the inside cartridge (input channel of “water filter 4” is channel of flask-shaped housing 14) and the output port (outlet port of outlet connection 12) aligns with an output channel of the inside cartridge (output channel is neck of the inside cartridge, i.e. neck of water filter 4 shown in Figures 1 and 2, see [0015], line 1), as disclosed at Figures 1-2 and [0015].
The claim is directed to a method.
Regarding Claim 16 – Buchstab et al. discloses a method comprising:
installing (“connecting,” see [0014], lines 1-6) at least an outside filter (outside filter is upstream adsorption filter 27, [0013]-[0014]) outside of an appliance (Figure 1 “refrigeration device” with body 1, [0011]), the outside filter being effective for removing heavy metals from water, when the upstream adsorption filter 27 is an “active carbon” adsorption filter (see [0005], and [0013]-[0014]) since active carbon adsorption filters inherently remove or “filter out from the water chlorine or other substances,” including the recited “heavy metals” (see Conclusion section below, LeBleu disclosing that active carbon adsorption filters inherently remove heavy metals); and
installing (i.e. water filter 4’s “filter cartridge 13” is “screwed or locked into base 10,” as disclosed in Figures 1-2 and at [0015]) an inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1) on a filter head (filter head including base area 3 “retainer” with base 10, see Figures 1-2 and [0015]) that is within the appliance (Figure 1 “refrigeration device” with body 1, [0011]), the filter head within the appliance being downstream from the outside filter (upstream adsorption filter 27, [0014]) that is outside of the appliance, since the outside filter is the “upstream” adsorption filter 27 (see [0014]), such that fluids entering the appliance is first filtered by the outside filter of the appliance and then passes the inside cartridge installed within the appliance, as disclosed in Figure 1 and at [0012] and [0014];
the inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015]) forming a seal with the filter head (filter head including base area 3 “retainer” with base 10, see Figures 1-2 and [0015]) that stops water leakage from the filter head, because when “water flow in the line . . . become[s] leaky, so that water escapes in an uncontrolled manner,” this is undesirable to the user as disclosed at [0003]-[0004],
wherein the inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1) does not contain filter elements, when the inside cartridge is “unoccupied,” as disclosed at [0014], lines 1-8.  Details follow.
Buchstab et al. discloses:
[0014]  If the quality of the domestic water is so good that no adsorption filtering is necessary, or if an adsorption filter 27 is already connected in the domestic water system upstream of the refrigeration device, as shown in FIG. 1, a filter of this type is not required in the water supply line 5 of the refrigeration device itself. In such a case, instead of leaving the mounting location of the water filter 4 in the refrigeration device unoccupied, it is proposed to fit a particle filter at this position. . . . 

[0016]  A hollow cylindrical filter element 20 encloses the tube 15 inside the housing 14. The filter element 20 essentially consists of an inert, finely-porous material such as for instance a ceramic material which allows fine particles carried in the domestic water to penetrate the filter element and there to be deposited over a large volume. . . .

(See Buchstab et al. Figures 1-2 and [0015], line 1, and [0014]-[0016], emphasis added)

In other words, Buchstab et al. discloses that when the quality of domestic water does not require adsorption filtering, then the water filter 4 can either be “unoccupied” or occupied with filter elements to do “particle” filtering, see [0014], lines 1-8, where “particle” filtering is disclosed at [0016], lines 1-6.  When the water filter 4 is left “unoccupied,” then, 
the inside cartridge does not contain filter elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Buchstab et al. as applied to Claim 1, in further view of Bassett et al. (US-20050067342-A1, Mar. 31, 2005).  Buchstab et al., in view of Bassett et al., are hereinafter known as the Combination.
The claims are directed to an apparatus.
Regarding Claims 4-8 –
Claim 4 – Buchstab et al. discloses the system of Claim 1, the inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1, “wherein the inside cartridge does not contain filter elements,” see Rejection for Claim 1), but does not teach the inside cartridge further comprising a cartridge cover having a neck, the neck having a channel on a side of the neck for accepting fluids and an opening at the top of the neck for fluids to exit.
Like Buchstab et al., Bassett et al. discloses a system (“filtering device” see Bassett et al. [0003], Figure 65, and [0063]) having a cartridge (see Bassett et al. Figure 65, cartridge is replaceable filter / treatment cartridge 1115).  Bassett et al. further teaches the system includes a valve (“novel rotary valve assembly,” see Bassett et al. [0065]), where the valve functions to open when the cartridge is installed so that water flows through the cartridge, and the valve functions to bypass the cartridge when the cartridge is removed so that the water flow bypasses the cartridge and does not leak when the cartridge is removed (see Bassett et al. [0122], [0130], Figures 65-71, and [0063]-[0069]).  Specifically:
. . . In the bypass mode, the filter cartridge 1115 can be conveniently removed from the filter assembly, discarded and replaced. At such a time, because the inlet and outlet passage 1120, 1122 of head member 1118 remain in fluid communication, untreated processes fluid will continue to flow therebetween.  (See Bassett et al. [0122])

At such [a] time, the replaceable filter cartridge 1115 can be removed from the valve member 1132 without loss of process fluid.  (See Bassett et al. [0130])

As such, the system disclosed by Bassett et al. includes the following structures.
Claim 4 – the cartridge (replaceable filter / treatment cartridge 1115) further comprising a cartridge cover (sump cover 1160) having a neck (cartridge cover neck is neck 1135), the neck having a channel (fluid inlet 1164) on a side of the neck for accepting fluids, since the channel is “fluid inlet” 1164, and an opening (fluid outlet 1166) at the top of the neck for fluids to exit, since the opening is “fluid outlet” 1166 (see Bassett et al. Figure 66 and [0126]).
Claim 5 – the channel (fluid inlet 1164) having one or more openings, via which fluids can enter since the channel is “fluid inlet” 1164 (see Bassett et al. Figure 66 and [0126]).
Claim 6 – the cartridge (replaceable filter / treatment cartridge 1115) comprising a fluid distributor (open end cap 1156) having a neck (open end cap 1156 neck shown in Figure 66) with an opening (opening of outlet tube 1158) for fluids to exit, since the opening is “outlet tube” 1158, but no opening for fluids to enter, as disclosed in Bassett et al. Figure 66.
Claim 7 – the fluid distributor (open end cap 1156) having one or more spacers (spacers are ribs at the bottom of outlet tube 1158) on an outer surface maintaining space between the fluid distributor and walls of the cartridge (replaceable filter / treatment cartridge 1115), specifically the spacers maintain space between the fluid distributor and base portion 1162 of the cartridge cover, i.e. sump cover 1160, and the spacers maintain space between the fluid distributor and the neck 1135 of the cartridge cover, i.e. sump cover 1160, therein allowing fluid to flow outside of the fluid distributor, i.e. fluid flows from “[a] fluid inlet 1164” of the cartridge cover, over the fluid distributor, and “into the interior of sump 1150 (of the disclosed cartridge)” (see Bassett et al. Figure 66 and [0125]-[0126], particularly [0126], lines 12-14).
Claim 8 –
a cartridge cover (sump cover 1160) having a neck (cartridge cover neck is neck 1135), the neck having a channel (fluid inlet 1164) on a side of the neck for accepting fluids, since the channel is “fluid inlet” 1164, and an opening (fluid outlet 1166) at the top of the neck for fluids to exit, since the opening is “fluid outlet” 1166 (see Bassett et al. Figure 66 and [0126]).
Buchstab et al., in view of Bassett et al., disclose Claim 8 as follows.
Regarding Claim 8 – Buchstab et al., in view of Bassett et al., disclose the system of Claim 7, 
the outside filter (outside filter is upstream adsorption filter 27, [0013]-[0014]) being mounted outside of a refrigerator (Figure 1 “refrigeration device” with body 1, [0011]), as disclosed in Buchstab et al. Figure 1;
the inside cartridge (inside cartridge is Figure 1’s “water filter 4” shown in Figure 2, see [0015], line 1, “wherein the inside cartridge does not contain filter elements,” see Rejection for Claim 1) being installed (see [0015]) inside of the refrigerator (Figure 1 “refrigeration device” with body 1, [0011]) downstream from the outside filter, i.e. upstream adsorption filter 27, as shown in Figure 1; the inside cartridge comprising:
a cartridge cover having a neck, the neck having a channel on a side of the neck for accepting fluids and an opening at the top of the neck for fluids to exit (See two paragraphs up for the “cartridge cover” limitations, as taught by Bassett et al.).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Buchstab et al. inside cartridge with the “novel rotary valve assembly” taught by Bassett et al. in Figures 65-71, at [0063]-[0069], and at [0120]-[0130], i.e. with the following structure:
Claim 4 – The system of Claim 1, the inside cartridge further comprising a cartridge cover having a neck, the neck having a channel on a side of the neck for accepting fluids and an opening at the top of the neck for fluids to exit;

Claim 5 – The system of Claim 4, the channel having one or more openings, via which fluids can enter;

Claim 6 – The system of Claim 1 further the inside cartridge comprising a fluid distributor having a neck with an opening for fluids to exit, but no opening for fluids to enter;

Claim 7 – The system of Claim 6, the fluid distributor having one or more spacers on an outer surface maintaining space between the fluid distributor and walls of the cartridge, therein allowing fluid to flow outside of the fluid distributor; and

Claim 8 – The system of Claim 7 . . . 
a cartridge cover having a neck, the neck having a channel on a side of the neck for accepting fluids, and an opening at the top of the neck for fluids to exit.

since Bassett et al. states at [0065] that such a “novel rotary valve assembly” functions to open when the cartridge is installed so that water flows through the cartridge, and the valve functions to bypass the cartridge when the cartridge is removed so that the water flow bypasses the cartridge and does not leak when the cartridge is removed (see Bassett et al. [0122], [0130], Figures 65-71, and [0063]-[0069]). Specifically:
. . . In the bypass mode, the filter cartridge 1115 can be conveniently removed from the filter assembly, discarded and replaced. At such a time, because the inlet and outlet passage 1120, 1122 of head member 1118 remain in fluid communication, untreated processes fluid will continue to flow therebetween.  (See Bassett et al. [0122])

At such [a] time, the replaceable filter cartridge 1115 can be removed from the valve member 1132 without loss of process fluid.  (See Bassett et al. [0130])


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	LeBleu (US-5845504-A, Dec. 8, 1998) – LeBleu discloses that activated carbon inherently removes heavy metals from water.  (See LeBleu Abstract, particularly line 15; Figures 18a-b and 8:26-34; and 11:22-27)
Applicant indicated continuation-in-part relationships between the instant application and three utility applications (U.S. Serial Nos. 15/194,441, 15/166,231, and 15/200,697).  The three utility applications were published as follows.
B).	U.S. Serial No. 15/194,441, filed Jun. 27, 2016, pub. as US-20170340993-A1. Nov. 30, 2017, now abandoned.
C).	U.S. Serial No. 15/166,231, filed May 26, 2016, pub. as US-20170304751-A1, Oct. 26, 2017, now abandoned.
D).	U.S. Serial No. 15/200,697, filed Jul. 1, 2016, pub. as US-20180001241-A1, Jan. 4, 2018, now a patent and pub. as US-10357727-B2, Jul. 23, 2019.
The instant application has a child continuation-in-part that was published as follows.
E).	U.S. Serial No. 15-955,551, filed Apr. 17, 2018, pub. as US-20180229163-A1, Aug. 16, 2018.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        4/2/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779